Citation Nr: 0313064	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  96-25 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation in excess of 20 
percent for service-connected residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh






INTRODUCTION

The veteran served on active duty from October 1954 to 
November 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, granted the veteran an 
increased evaluation, from noncompensably disabling to 10 
percent disabled, for his service-connected low back 
disability (then rated as lumbosacral strain).

In the course of the appeal the Board remanded the case to 
the RO in August 1997 for additional evidentiary and 
procedural development.  Thereafter, the RO granted the 
veteran a rating increase to 20 percent for his low back 
disability and recharacterized it as residuals of a low back 
injury.  The case was returned to the Board and the veteran 
continued his appeal.  In January 2000 the Board remanded the 
case to the RO again for further development of the record, 
including to schedule the veteran for a VA examination of his 
low back disability.  Following these developments the RO 
confirmed the 20 percent rating assigned for residuals of a 
low back injury in an October 2002 rating 
decision/Supplemental Statement of the Case.  The case was 
returned to the Board in February 2003 and the veteran now 
continues his appeal.


FINDINGS OF FACT

The veteran's service-connected residuals of a low back 
injury are currently manifested by moderate low back pain and 
radiographic evidence of bony and disc pathology affecting 
the lumbosacral spine which produce moderate limitation of 
motion.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected residuals of a low back injury have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5294, 5295 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has generally provided the veteran with 
notice of the provisions of the VCAA in correspondence dated 
in October 2001, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  In the Supplemental Statement of 
the Case of July 2002, the RO explained the applicability of 
VCAA to the claim for an increased rating for a back 
disability.  The veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and has been provided opportunities to submit such evidence.   
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim during the course of the 
two remands which, occurred during this appeal.  He has also 
been provided with VA examinations which address the 
increased rating claim on appeal.  Finally, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Factual Background 

The veteran's service medical records show that he injured 
his low back during an accidental fall in 1966.  His records 
show that he was treated on several occasions for complaints 
of low back pain for the remainder of his active service.  He 
was discharged from active duty in November 1973.  In August 
1976 he filed a claim of entitlement to VA compensation for a 
chronic low back disability.  Service connection and a 
noncompensable evaluation was granted for a low back 
disability in a December 1976 RO decision.  

In February 1995 the veteran reopened his claim and sought a 
compensable evaluation for his low back disability.  The 
current appeal stems from this claim.  Presently he is rated 
as 20 percent disabled for residuals of a low back injury.  
Medical evidence associated with the claims file shows that 
the veteran occasionally received treatment for complaints of 
low back pain during the appellate period from February 1995 
to the present time and that his disability was examined for 
compensation purposes in 1995, 1997, 1999, 2000 and 2002.  
For purposes of discussion of the pertinent evidence we note 
that the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has stated in its decision, 
Francisco v. Brown, 7 Vet. App. 55 (1994), that when a 
claimant's entitlement to compensation for a particular 
disability has already been established and an increased 
disability rating is at issue, the Board need only concern 
itself with evidence showing the present level of impairment 
caused by the disability at issue.  We therefore will address 
the most recent evidence of record pertaining to the current 
state of the veteran's service-connected low back disability.

The report of a June 2000 VA examination shows that the 
examining physician had fully reviewed the veteran's 
pertinent medical history contained in his claims folder.  At 
the examination the veteran complained of experiencing low 
back pain, described as dull and aching, on prolonged 
standing or sitting.  He estimated that he would be able to 
walk a distance of only 1/4-mile before he would develop low 
back pain.  He described his back as feeling weak and stiff.  
He treated his symptoms with Tylenol #3 (a.k.a., Tylenol with 
codeine), which he took two tablets at a time four times per 
week.  His back symptoms were not affected by changes in 
weather and improved with rest and medication.  He did not 
use crutches, braces or a cane to support his back and did 
not have any history of surgical treatment for his low back 
disability.  The veteran also presented with complaints of 
numbness in his legs around his ankles to the tips of his 
toes, but these were attributed to his Type Diabetes Mellitus 
which is a matter not currently before us on appeal.

At the time of the examination the veteran was 62 years old.  
He stated that he had been previously employed as an 
insurance broker until 1999.  Since then, he attempted to 
work at a filling station and in the stockroom of a hospital 
laundry room but was reportedly unable to perform physical 
work or heavy lifting due to his back problems.  At the time 
of the examination he reported that his back was not painful 
but that it got easily fatigued.  He reported that he had 
injured his low back in an accidental fall during military 
service but that he did not suffer any further injury of his 
back since that time.  He denied having any radiating pain 
from his lower back down through his lower extremities but 
admitted to having recurring episodes of bilateral foot 
numbness and that the numbness had once extended up from his 
feet into his left buttock.    

Physical examination revealed that the veteran displayed 
normal gait and was negative on straight leg raising test, 
bilaterally.  He was able to flex both hips to 135 degrees 
without pain and was negative for Goldthwaite's sign.  He was 
able to walk on his heels and toes without pain although 
walking on the outsides of his feet produced some pain in his 
lower back.  Palpation of his back produced no tenderness.  
Examination revealed no listing of the spine, no abnormal 
curvature, no deformity, no swelling and no muscle spasm.  
His back musculature was completely normal.  

On range of motion study with the standard for normal lumbar 
forward flexion being zero to 95 degrees, he was able to 
actively forward flex his lumbar spine to 84 degrees and 
passively forward flex it to 88 degrees, with what the 
examiner observed to be an actual improvement in the 
veteran's range of lumbosacral motion with fatigue to 90 
degrees of forward flexion.  All forward flexion was 
performed with pain.  

With the standard for normal lumbar backward extension being 
zero to 35 degrees, the veteran was able to actively backward 
extend to 30 degrees, passively backward extend to 32 
degrees, and then to 35 degrees after exercising to fatigue, 
with pain on all backward extension.  

With the standard for normal lumbar lateral flexion being 
zero to 40 degrees on each side, the veteran's right lateral 
flexion was to 35 degrees actively, 40 degrees passively and 
45 degrees after fatigue.  Left lateral flexion was to 40 
degrees actively, 45 degrees passively and 45 degrees after 
fatigue.  There was pain on all lateral flexion.  

With the standard for normal lumbar rotation being zero to 35 
degrees on each side, his right lateral rotation was to 40 
degrees actively, 45 degrees passively and 47 degrees after 
fatigue.  His left lateral rotation was to 45 degrees 
actively, 48 degrees passively and 45 degrees after fatigue.  
There was pain on all lateral rotation.  In the physician's 
commentary he stated that the veteran's pain started in his 
back at the time of the initial start of range of motion 
testing, continued through the testing procedure and stopped 
upon completion of testing.  

X-rays of the veteran's lumbosacral spine revealed the 
presence of degenerative disc disease at L5-S1 with mild 
osteophytosis of the other vertebral bodies.  His sacroiliac 
joints were normal.  CT scan in June 2000 revealed moderate 
to marked degenerative disc disease at L5-S1 with severe 
bilateral degenerative facet arthropathy changes and large 
osteophytes which possibly caused some neural foraminal 
impingement.  CT scan also revealed suggestion of some 
lateral recess impingement, bilaterally, at L5.  There was 
some central annulus bulging of L4-L5 but no obvious evidence 
of herniated discs observed.  The radiological impression was 
lumbosacral spine CT scan without evidence of fracture, lytic 
or blastic bone lesion.  There was marked degenerative disc 
changes at L5-S1, extensive facet arthropathy changes 
representative of severe degenerative joint disease with bony 
hypertrophy causing possible neural foraminal impingement or 
lateral recess impingement at the L4-L5 and L5-S1 level.

The VA examiner's final diagnoses in June 2000 were marked 
degenerative disc changes at L5-S1 with severe degenerative 
joint disease changes in that same area, extending throughout 
the lumbar vertebra.  There was also some neural foraminal 
impingement or lateral recess impingement at the L4-L5 and 
L5-S1 levels but with no evidence of herniated nucleus 
pulposus.  In his commentary he was of the opinion that the 
veteran's low back disability produced only slight limitation 
of motion, overall, as compared to the normal standards.  
There was no abnormality on forced motion.  The examiner 
determined that the veteran did not have any intervertebral 
disc syndrome or sciatic neuropathy, and that his symptoms 
were caused by degenerative disc disease at L5-S1 which 
produced moderate low back pain without neurological 
involvement.  There was no demonstrable muscle spasm and he 
had normal ankle jerks, bilaterally.  The veteran's spine did 
not exhibit weakened movement and his movement actually 
improved with exercise to the point of fatigue.  There was no 
incoordination associated with the low back disability.  The 
examiner presented the following statement:

"In my examination (of the veteran) 
today, pain does not significantly limit 
(his) functional ability, however, 
during the patient's history, he says 
that he is unable to do heavy lifting 
and prolonged strenuous exercise because 
this does cause flare-ups.  But, 
according to the exercise testing we did 
today, he actually has improved function 
with exercise."

A VA outpatient pain assessment of the veteran's low back 
disability was performed in March 2002.  This assessment 
shows that the veteran subjectively described his low back 
pain as being sharp and numbing.  On a scale of 0 to 10, with 
0 signifying no pain and 10 being the most intense pain 
imaginable, the veteran assessed his back pain as 5.  The 
pain was described as always being present and impacting upon 
his mobility and activities of daily living.  The back pain 
did not affect his sleep or mood and was improved with 
medication but worsened by sudden physical jarring motions.  
The veteran did not find his back pain to be a normal 
condition and desired relief from it.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2002).

In evaluating the veteran's request for an increased rating 
for his orthopedic disabilities, the Board considers the 
medical evidence of record.  The medical findings are then 
compared to the criteria set forth in the VA's Schedule for 
Rating Disabilities.  An evaluation of the level of 
disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain, incoordination, weakness, or fatigability on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Furthermore, the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has held that VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 
592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  

(a)	Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.). 

(b)	More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of 
ligaments, etc.). 

(c)      Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to execute 
skilled movements smoothly. 

(f)	Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

38 C.F.R. § 4.45.

In this regard, the Board notes that the physician who 
conducted the June 2000 VA examination thoroughly discussed 
the issue of functional loss with regards to the veteran's low 
back disability.  We therefore find that the evidence 
currently of record is sufficient to present a disability 
picture from which we may adequately extrapolate the veteran's 
degree of functional loss due to his lumbosacral spine 
disability, pursuant to DeLuca.  

The veteran's service-connected residuals of a low back 
injury are currently rated 20 percent disabling.  The 
pertinent criteria for evaluating this lumbar spine 
disability are contained in 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5294 and 5295.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, and 5289 do not apply in the 
present case.  The veteran has not incurred, nor is he 
service-connected for, residuals of fractured vertebra of his 
lumbosacral spine.  His lumbar spine is not ankylosed or 
fixed.

38 C.F.R. § 4.71a, Diagnostic Code 5292, provides for a 20 
percent evaluation for moderate limitation of motion of the 
lumbar spine and a 40 percent rating for severe limitation of 
motion of the lumbar spine.  The objective medical evidence, 
however, notes that the veteran has good range of motion of 
his lumbar spine.  Although the VA physician who examined him 
in June 2000 took into account his subjective pain on motion 
and the disabling bony and disc pathology detected on X-ray 
and CT scan, the physician presented an opinion that the 
veteran's low back disability produced only slight limitation 
of motion, overall, as compared to the normal standards.  We 
find no evidence to contradict the physician's opinion.  
However, in view of the evidence indicating that the 
veteran's low back pain is a constant condition and that he 
requires regular prescriptions of a narcotic-based pain 
medication to relieve his symptoms, we find that these 
additional factors depict a level of disability that more 
closely approximates the criteria for moderate limitation of 
motion.  As the veteran is already rated 20 percent disabled 
by his low back disability, we therefore conclude that the 
evidence does not support the allowance of an evaluation 
greater than 20 percent on the basis of limitation of motion.  
Thus, application of the provisions of Diagnostic Code 5292 
does not provide a basis in which we may award an evaluation 
higher than the 20 percent rating currently assigned to the 
veteran for his service-connected residuals of a low back 
injury. 

38 C.F.R. § 4.71a, Diagnostic Code 5294 and 5295 provide for 
a 20 percent evaluation for sacro-iliac injury or weakness or 
lumbosacral strain when there is muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilaterally, 
in the standing position.   A 40 percent evaluation is 
assigned for severe sacro-iliac injury or weakness or 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The objective findings 
obtained on VA examination of the veteran's spine in June 
2000 does not demonstrate that the veteran experiences the 
requisite symptomatology for a 20 percent evaluation, such as 
muscle spasm on forward bending or loss of lateral spine 
motion, much less the constellation of symptoms contemplated 
in a 40 percent evaluation under Diagnostic Code 5294 and 
5295.  Therefore there is no basis under these aforementioned 
Diagnostic Codes to award a higher evaluation than the 20 
percent rating current assigned for residuals of a low back 
injury.

In the current appeal, the veteran's service-connected low 
back disorder had been evaluated under the schedular criteria 
for rating intervertebral disc syndrome as contained in 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  However, in 
the course of this appeal, the aforementioned Diagnostic Code 
was changed on September 23, 2002.  Therefore, the Board must 
consider the applicability of the provisions of both the old 
and the new ratings schedule for evaluating intervertebral 
disc syndrome and rate intervertebral disc syndrome using the 
version of the regulations which are most favorable to the 
veteran's claim for a rating increase, whether they be from 
the old ratings schedule or from the newly promulgated one.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  If it turns 
out that the new version of the regulation confers the 
greater benefit, however, the award cannot be made effective 
prior to the date on which the new regulation was 
implemented.  See DeSousa v. Gober, 10 Vet. App. 461 (1997); 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997); VAOPGCPREC 
3-2000.  We note that the RO, as agency of original 
jurisdiction, has already considered rating the veteran's 
lumbar spine disability under the new criteria in an October 
2002 Supplemental Statement of the Case.  Therefore, there is 
no prejudice to the veteran for the Board to apply the 
regulatory revisions of September 23, 2002 in our appellate 
adjudication of this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Prior to September 23, 2002, Diagnostic Code 5293 provided 
for a 20 percent evaluation for moderate intervertebral disc 
syndrome manifested by recurring attacks.  Assignment of a 40 
percent evaluation was warranted when the evidence 
demonstrated severe intervertebral disc syndrome manifested 
by recurring attacks, with intermittent relief.  Assignment 
of a 60 percent evaluation was warranted when the evidence 
demonstrated pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.

The September 23, 2002 revisions to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, for rating intervertebral disc 
syndrome, provide that preoperative or postoperative 
intervertebral disc syndrome is to be evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 (2002) separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Assignment of a 10 percent rating for 
intervertebral disc syndrome is warranted when there are 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
Assignment of a 20 percent rating for intervertebral disc 
syndrome is warranted when there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  Assignment of a 40 
percent rating for intervertebral disc syndrome is warranted 
when there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  Assignment of a 60 percent rating 
for intervertebral disc syndrome is warranted when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  The revised schedule 
does not provide for an evaluation higher than 60 percent.  

Note (1): For purposes of evaluations under 5293, 
an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. "Chronic 
orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes. Evaluate 
neurologic disabilities separately using 
evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, 
whichever method results in a higher evaluation 
for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293, as amended by 67 
Fed. Reg. 54345-54349 (August 22, 2002), effective September 
23, 2002.

The revisions to Diagnostic Code 5293 also permit us to 
evaluate the veteran's disability on the basis of 
neurological impairment.  In this regard, the affected nerve 
is the sciatic nerve.  Disabilities of the sciatic nerve are 
rated under the criteria contained in 38 C.F.R. § 4.124a, 
Diagnostic Codes 8520, 8620 and 8720 (2002), for rating 
impairment due to paralysis, whether incomplete or complete, 
neuritis or neuralgia.  38 C.F.R. § 4.123 (2002) defines 
neuritis of the peripheral nerves as being characterized by 
loss of reflexes, muscle atrophy, sensory disturbances and 
constant pain, at times excruciating.  The maximum rating 
which may be assigned for neuritis with sciatic nerve 
involvement not characterized by organic changes will be that 
for moderately severe, incomplete paralysis.  38 C.F.R. 
§ 4.124 (2002) defines neuralgia of the peripheral nerves 
characterized by dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum rating equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124a defines incomplete 
paralysis as indicating a degree of lost or impaired nerve 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for mild, or at most, the moderate degree.  

The applicable rating schedule provides for a 40 percent 
evaluation for moderately severe incomplete paralysis of the 
sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A 
60 percent rating requires evidence of severe incomplete 
paralysis of the sciatic nerve with marked muscular atrophy.  
Id.  Complete paralysis of the sciatic nerve is characterized 
by the foot dangling and dropping, with no active movement 
possible of the muscles below the knee, and flexion of the 
knee weakened or, very rarely, lost.  Id.

In the present case on appeal, the criteria of Diagnostic 
Code 5293 is not for application in rating the veteran's 
service-connected residuals of a low back injury.  Although 
the objective findings obtained on radiographic and CT study 
of the veteran's lumbosacral spine in June 2000 indicated the 
presence of severe degenerative changes and possible neural 
foraminal impingement or lateral recess impingement at the 
L4-L5 and L5-S1, the examiner found no evidence of 
intervertebral disc syndrome or sciatic neuropathy and 
determined that the degenerative disc disease at L5-S1 
produced moderate low back pain without neurological 
involvement.  Furthermore, the numbness of the veteran's 
lower extremities, especially at his feet and ankles, have 
been attributed to Type II diabetes mellitus which is 
unrelated to his service-connected low back disability.  

In view of the above discussion, we find that the veteran's 
low back disability has not met the criteria for a rating 
higher than 20 percent.  Because the evidence in this case is 
not approximately balanced with respect to the merits of the 
claim on appeal, the benefit-of-the-doubt doctrine does not 
apply.  The appeal for an increase rating in excess of 20 
percent for service-connected residuals of a low back injury 
must therefore be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation in excess of 20 percent for service- 
connected residuals of a low back injury is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

